EXHIBIT 10.1


 

HARDINGE INC.

 

Amended and Restated Executive Supplemental Pension Plan

 

(Effective August 9, 2005)

 

This Amended and Restated Executive Supplemental Pension Plan (the “Plan”),
effective August 9, 2005, is designed to provide a benefit which, when added to
other retirement income, will ensure the payment of a competitive level of
retirement income in order to attract, retain and motivate selected executives
of Hardinge Inc. (“Hardinge”).  The Compensation Committee of the Board of
Directors of Hardinge shall serve as the Supplemental Pension Plan Committee
(“Committee”) and shall have the authority to administer the Plan.  The
Committee’s decision in any matter involving the interpretation and application
of the Plan shall be final and binding.  All terms used in the Plan and not
otherwise defined herein shall have the same meaning as such terms are used in
the Hardinge Inc. Pension Plan (“Pension Plan”).

 

1.                                       Eligibility.   From time to time
Hardinge’s Board of Directors may select executives as Participants in the Plan
as of dates designated by the Committee.  In no event shall a Participant or a
Participant’s Beneficiary be eligible for, or receive a benefit under the Plan
unless and until the Participant is entitled to a benefit under the Pension
Plan.

 

2.                                       Benefits.   Unless otherwise specified
by written agreement between Hardinge and the Participant, the benefits which
Hardinge shall pay to a Participant or his Beneficiary under the Plan shall
equal the excess, if any, of (a) over (b) where:

 

(a)                                  is the benefit which would have been paid
to the Participant or to his Beneficiary under the terms of the Pension Plan as
in effect on the date of the Participant’s termination of employment, computed,
however, as if:

 

(i)                                     the Pension Plan benefit formula as
presently set forth in Section 4.1 thereof, were adjusted to provide a Normal
Pension each year for life equal to 1-1/4% of the Participant’s Final Average
Annual Compensation

 

--------------------------------------------------------------------------------


 

times the number of years and fractions thereof of Credited Service to the date
of termination of employment.  For the purposes hereof, Annual Compensation
shall mean base salary received plus cash bonuses earned for services rendered
in a calendar year whether or not actually received in that year (provided,
however, the amount of cash bonuses in any year for the purposes hereof shall be
limited to 50% of the base salary for said year) and Final Average Annual
Compensation shall mean the average of the Participant’s highest Annual
Compensation received in any three of the five full calendar years immediately
preceding the date of termination of employment.

 

Minimum Benefit.   In no case shall the benefit earned hereunder be less than
the benefit computed in accordance with the terms of the Pension Plan, provided
however, that in computing this minimum benefit there shall be substituted with
respect to the Pension Plan’s past service benefit formula 1-1/2% for each year
of Credited Service in place of the present 1-1/4% (or such other percentage as
may be in effect from time to time under the Pension Plan), and

 

(ii)                                  the basic Pension Plan benefit formula and
all benefits under the Pension Plan were administered and payable without regard
to the special benefit limitations as set forth in Section 7.2 of the Pension
Plan as amended from time to time to comply with the provisions of Section 415
of the Internal Revenue Code (as amended to date and as may hereafter be
amended) limiting benefits payable under tax-qualified retirement plans, and

 

(b)                                 is the benefit which is payable to the
Participant or to his Beneficiary under the terms of the Pension Plan as in
effect on

 

2

--------------------------------------------------------------------------------


 

the date of the Participant’s termination of employment, or if later, the date
benefits commence to the Participant or his Beneficiary, as the case may be.

 

Payments of benefits under the Plan shall be coincident in time and form with
the payment of the pension benefits made to, or on behalf of, a Participant or
his Beneficiary under the Pension Plan, provided however that (i) the joint and
survivor election which shall apply to the benefits payable under this Plan
shall be the Participant’s joint and survivor election (if any) under this Plan,
which election shall be made within thirty (30) days following eligibility for
participation in this Plan and may be changed after the initial election only in
accordance with the provisions of Section 409A of the Internal Revenue Code of
1986 and the regulations thereunder as amended from time to time, (ii) the
Pension Plan’s provisions under Section 4.8 providing an unreduced joint and
survivor participant benefit for five (5) years shall not be applicable under
this Plan, and (iii) should a Participant’s spouse at the time of the
Participant’s joint and survivor election die prior to the Participant’s
entitlement to benefits under this Plan, the Participant’s joint and survivor
election shall be null and void.

 

Subject to the right of Hardinge to discontinue the Plan, in whole or in part
and as to any one or all of the Participants, a Participant shall have a
nonforfeitable interest in benefits payable under the Plan to the same extent as
benefits are vested under Article IV of the Pension Plan.

 

The benefits provided under the Plan shall not apply to a Participant’s service
following his sixty-fifth (65th) birthday.  If a Participant continues
employment with Hardinge after reaching age sixty-five (65), no further benefits
of any kind shall accrue under the Plan for service after said date and benefits
under the Plan shall be payable only upon the Participant’s subsequent
termination of employment.  In the event of such continued employment, the
benefit payable under the Plan shall be frozen on the Participant’s sixty-fifth
(65th) birthday, and thereafter reduced by benefits earned under the Pension
Plan following attainment of age sixty-five (65).

 

Except as to withholding of any tax under the laws of the United States or any
state or locality, no benefit payable at any time under the Plan shall be
subject in any manner to alienation, sale, transfer, assignment, pledge,

 

3

--------------------------------------------------------------------------------


 

attachment, or other legal process, or encumbrance of any kind. Any attempt to
alienate, sell, transfer, assign, pledge or otherwise encumber any such
benefits, whether currently or thereafter payable, shall be void. No benefit
shall, in any manner, be liable for or subject to the debts or liabilities of
any person entitled to such benefits. If any person shall attempt to, or shall
alienate, sell, transfer, assign, pledge or otherwise encumber his or her
benefits under the Plan, or if by reason of his or her bankruptcy or other event
happening at any time, such benefits would devolve upon any other person or
would not be enjoyed by the person entitled thereto under the Plan, then
Hardinge, in its discretion, may terminate the interest in any such benefits of
the person entitled thereto under the Plan and hold or apply them to or for the
benefit of such person entitled thereto under the Plan or his or her spouse,
children or other dependents, or any of them, in such manner as Hardinge may
deem proper.

 

3.                                       Indemnification.   To the full extent
authorized or permitted by law, Hardinge shall indemnify any person who brings
an action or proceeding, whether civil or criminal, or is made, or threatened to
be made, a party to an action or proceeding, whether civil or criminal, by
reason of the fact that he, his testator or intestate, is or shall be entitled
to benefits under this Plan and Hardinge has failed to make payments hereunder
when due or has otherwise failed to follow the terms of the Plan or such person
has reasonable cause to believe Hardinge shall or intends to so fail to perform
its future obligations hereunder arising within a reasonable time thereof, or
with respect to any other matter directly or indirectly related to this Plan,
unless a judgment or other final adjudication adverse to such person establishes
that Hardinge was or is legally entitled to fail to so perform its obligations
hereunder.  Without limitation of the foregoing, such indemnification shall
include indemnification against all costs of whatsoever nature or kind,
including attorneys’ fees and costs of investigation or defense, incurred by any
such person with respect to any such action or proceeding and any appeal
therein, and which judgments, fines, amounts and expenses have not been recouped
by him in any other manner.  All expenses incurred by a person in connection
with an actual or threatened action or proceeding with respect to which such
person is or may be entitled to indemnification under this Section, shall, in
the absence of a final adjudication adverse to such person as described above,
be promptly paid by Hardinge to him, upon receipt of an undertaking by him to
repay the portion of such advances, if any, to which he may finally be
determined not to be entitled.  This Section may not without the consent of such
a person be amended or changed

 

4

--------------------------------------------------------------------------------


 

in any manner adverse to such person.  The indemnification provided by this
Section shall not be deemed exclusive of any other rights to which a person may
be entitled other than pursuant to this Section.

 

4.                                       Miscellaneous.   Hardinge expects to
continue the Plan indefinitely but reserves the right at any time and from time
to time by action of the Committee to amend, suspend or discontinue it, in whole
or in part and with respect to any one or all of the Participants and
beneficiaries hereunder, if in the Committee’s sole discretion and judgment,
such a change is deemed necessary or desirable.  However, no such amendment,
suspension or termination shall affect a Participant’s or beneficiary’s right to
receive the benefits accrued in accordance with this Plan as in effect
immediately prior to such amendment, suspension or termination.  Neither the
adoption of the Plan by Hardinge nor any action of Hardinge or the Committee
under the Plan shall be held or construed to confer upon any person any legal
right to be continued as an employee of Hardinge.  All Participants shall be
subject to discharge to the same extent as they would have been if the Plan had
never been adopted.  The Plan shall be binding on Hardinge’s successors and
assigns and is established under and shall be construed according to the laws of
the State of New York.

 

IN WITNESS WHEREOF, Hardinge Inc. has caused this instrument to be executed by
its officers thereunto duly authorized and its corporate seal to be hereunto
affixed as of August 9, 2005.

 

 

 

HARDINGE INC.

 

 

 

 

 

By

  /s/ J. Patrick Ervin

 

 

 

Its Chairman of the Board,

 

 

     Chief Executive Officer

 

 

     and President

 

 

 

 

Attest:

 

 

 

  /s/ J. Philip Hunter

 

 

Its Secretary

 

 

 

5

--------------------------------------------------------------------------------